ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           Atkinson v. Roddy, 2013 IL App (2d) 130139




Appellate Court            KORY ATKINSON, Petitioner-Appellant, v. ROBERT D. RODDY;
Caption                    CARRIE DAHLSTROM; THE VILLAGE OF ROSELLE MUNICIPAL
                           OFFICERS’ ELECTORAL BOARD; BARBARA HOCHSTADT,
                           Member; KEVIN MILLON, Member; GAYLE SMOLINSKI,
                           Chairperson; THE DU PAGE COUNTY ELECTION COMMISSION;
                           and THE COOK COUNTY CLERK, Respondents-Appellees.



District & No.             Second District
                           Docket No. 2-13-0139


Filed                      June 4, 3013


Held                       In an election for the office of trustee of a “split-county” village,
(Note: This syllabus       respondent candidate substantially complied with the statutory
constitutes no part of     requirements with respect to filing her statement of economic interests by
the opinion of the court   filing that statement with the county clerk of the county in which she
but has been prepared      resided, rather than the county in which the village’s principal office was
by the Reporter of         located, as required by section 4A-106 of the Ethics Act, since her filing
Decisions for the          substantially complied with the Election Code and the Ethics Act, despite
convenience of the         the technical error, and her name was properly ordered to appear on the
reader.)
                           ballot.


Decision Under             Appeal from the Circuit Court of Du Page County, No. 13-MR-124; the
Review                     Hon. Bonnie M. Wheaton, Judge, presiding.



Judgment                   Appeal dismissed in part and affirmed in part.
Counsel on                 Kory A. Atkinson, of Law Office of Kory Atkinson, of Bloomingdale, for
Appeal                     appellant.

                           Derke J. Price, Keri-Lyn J. Krafthefer, James D. Rock, and Adam W.
                           Lasker, all of Ancel Glink Diamond Bush DiCianni & Krafthefer, PC, of
                           Naperville, for appellee Carrie Dahlstrom.


Panel                      JUSTICE McLAREN delivered the judgment of the court, with opinion.
                           Justices Birkett and Spence concurred in the judgment and opinion.




                                             OPINION

¶1          Petitioner, Kory Atkinson, appeals from an order of the trial court affirming the decision
        of the Village of Roselle Municipal Officers’ Electoral Board (Board). The Board overruled
        objections to the nomination papers of Robert D. Roddy and Carrie Dahlstrom (Candidates),
        candidates for the office of trustee of the Village of Roselle (Roselle) in the April 9, 2013,
        election. This court granted petitioner’s motion to accelerate the appeal. For the reasons that
        follow, we dismiss in part and affirm in part.

¶2                                        I. BACKGROUND
¶3          The following facts are not contested. Roselle is located in, and has electors who reside
        in, both Du Page and Cook counties. The principal office of Roselle is located in Du Page
        County. The Candidates timely filed with the Roselle election official, the Roselle clerk,
        nomination papers for the office of trustee of Roselle in order to have their names appear on
        the ballot in the April 9, 2013, consolidated election. Attached to each of the Candidates’
        nomination papers were receipts indicating that the Candidates had filed their statements of
        economic interests with the Cook County clerk. Also attached to each of the Candidates’
        nomination papers were complete copies of their statements of economic interests, which
        indicated when and where their statements were filed with the Cook County clerk.
¶4          Petitioner filed objections to the Candidates’ nomination papers, arguing that their names
        should not appear on the ballot because they failed to file their statements of economic
        interests with the Du Page County clerk.
¶5          During the Board hearing, Roddy testified as follows. Roddy lived in the Cook County
        part of Roselle. As a prospective candidate, he had received a letter from the Roselle clerk’s
        office. At the bottom of the page was an instruction to “consult the Du Page County Election
        Commission website.” The letter also referred to “Cook County.” “That [made] for some
        confusion, especially for people who live in the Cook [C]ounty part of Roselle.” For

                                                 -2-
       clarification, Roddy called the Roselle clerk, who told him, “since you live in Cook County,
       you file in Cook County.” She also told Roddy to call the Cook County Board of Elections.
       When Roddy called that office, he was told that Roselle was a “split-county town” and
       “[y]ou live in Cook, you file in Cook.” Relying on that advice, Roddy filed his statement of
       economic interests with the Cook County clerk.
¶6          Candidate Dahlstrom testified that to determine where she should file her statement of
       economic interests she called the “Cook County Election Commission’s office” and was also
       told that, because she resided in the portion of Roselle located in Cook County, she should
       file her statement with the Cook County clerk. Dahlstrom followed that advice.
¶7          The Board found that the Candidates filed their statements of economic interests in the
       wrong county but that the Candidates “met the test of substantial compliance with the
       required filing of the Statement[s] of Economic Interests, in that the Statement[s] [were] filed
       within the time set forth by law, and the entire Statement[s] of Economic Interests, along
       with the Receipt[s], [were] part of the Nominating Papers filed.” The Board determined that
       “the intent and purpose of the requirement of the Statement of Economic Interests, that is,
       to disclose financial dealings between the Candidate and the unit of government in which he
       seeks office, was clearly satisfied.” The Board also determined that the designation of the
       office in which the statements were filed put the public on notice of where to locate the
       information concerning the Candidates’ dealings with Roselle, and that the statements were
       available for public examination and copying at both the Roselle clerk’s office and at the
       Cook County clerk’s office. The Board overruled petitioner’s objections and ordered that the
       Candidates’ names be included on the April 9, 2013, ballot. On February 7, the trial court
       affirmed the Board’s decision. On February 13, petitioner filed a notice of appeal.

¶8                                         II. ANALYSIS
¶9         As a preliminary matter, we must address the issue of mootness. This court lacks
       jurisdiction of issues that are moot. See Chand v. Patla, 342 Ill. App. 3d 655, 660 (2003).
       A case on appeal becomes moot when it is impossible for the reviewing court to grant the
       complaining party meaningful relief. Cinkus v. Village of Stickney Municipal Officers
       Electoral Board, 228 Ill. 2d 200, 207-08 (2008).
¶ 10       In this case, the date for the election has passed and both Roddy and Dahlstrom were
       included on the ballot as candidates for the office of Roselle trustee. Roddy lost the election
       and Dahlstrom won. Because we are unable to grant petitioner any meaningful relief
       regarding Roddy, we determine that this appeal is moot as to him. Accordingly, we dismiss
       petitioner’s appeal as to Roddy.
¶ 11       Judicial review of an electoral board’s decision is considered to be administrative review.
       Jackson v. Board of Election Commissioners, 2012 IL 111928, ¶ 46. On appeal in such a
       case, we review the decision of the Board, not the determination of the trial court. Id. As in
       the present case, where the facts are not in dispute but there is a dispute as to whether the
       governing legal provisions were interpreted correctly by the administrative body, the case
       presents a question of law, which we review de novo. Goodman v. Ward, 241 Ill. 2d 398,
       405-06 (2011).

                                                 -3-
¶ 12       Dahlstrom argues that we should apply the more deferential “clearly erroneous” standard
       of review to the Board’s decision. Even under that standard, our decision to affirm the
       Board’s decision would be the same.
¶ 13       On appeal, petitioner argues that Dahlstrom’s nomination papers are invalid and her
       name should have been removed from the ballot because she failed to file her statement of
       economic interests with the appropriate officer, the Du Page County clerk, rather than the
       Cook County clerk, pursuant to section 10-5 of the Illinois Election Code (Election Code)
       (10 ILCS 5/10-5 (West 2010)) and section 4A-106 of the Illinois Governmental Ethics Act
       (Ethics Act) (5 ILCS 420/4A-106 (West 2010)).
¶ 14       Section 10-5 of the Election Code provides:
                “Nomination papers filed under this Section are not valid if the candidate named
           therein fails to file a statement of economic interests as required by the Illinois
           Governmental Ethics Act in relation to his candidacy with the appropriate officer by the
           end of the period for the filing of nomination papers unless he has filed a statement of
           economic interests in relation to the same governmental unit with that officer during the
           same calendar year as the year in which such nomination papers were filed. If the
           nomination papers of any candidate and the statement of economic interest of that
           candidate are not required to be filed with the same officer, the candidate must file with
           the officer with whom the nomination papers are filed a receipt from the officer with
           whom the statement of economic interests is filed showing the date on which such
           statement was filed. Such receipt shall be so filed not later than the last day on which
           nomination papers may be filed.” 10 ILCS 5/10-5 (West 2010).
       Section 4A-106 of the Ethics Act provides:
           “The statements of economic interests required of persons listed in items (g),[1] (h) , (i),
           (k), and (o) of Section 4A-101 shall be filed with the county clerk of the county in which
           the principal office of the unit of local government with which the person is associated
           is located.” 5 ILCS 420/4A-106 (West 2010).
¶ 15       Legislative directives containing the word “shall” are typically interpreted to be
       mandatory. Siegel v. Lake County Officers Electoral Board, 385 Ill. App. 3d 452, 458 (2008).
       The requirements of the Election Code are mandatory. Kellogg v. Cook County Illinois
       Officers Electoral Board, 347 Ill. App. 3d 666, 670 (2004). However, strict compliance is
       not always required of a mandatory provision of the Election Code. See Cunningham v.
       Schaeflein, 2012 IL App (1st) 120529, ¶ 23. Substantial compliance can satisfy the
       requirements of a mandatory provision of the Election Code. See id.; see also Siegel, 385 Ill.
       App. 3d at 460.
¶ 16       Substantial compliance is achieved when a deviation from the Election Code is minor or
       technical in nature and the deviation does not defeat the thrust, purpose, and effect of the
       Election Code. Samuelson v. Cook County Officers Electoral Board, 2012 IL App (1st)
1
                Section 4A-101(g) provides: “Persons who are elected to office in a unit of local
       government, and candidates for nomination or election to that office, including regional
       superintendents of school districts.” 5 ILCS 420/4A-101(g) (West 2010).

                                                 -4-
       120581, ¶ 36. The general purpose of the Election Code is to protect the integrity of the
       electoral process and to guarantee a fair and honest election. Siegel, 385 Ill. App. 3d at 460-
       61. In Siegel, a candidate’s nomination papers contained an incorrect date on her statement
       of candidacy, in violation of a provision of the Election Code. Id. at 458. In making its
       determination that the candidate substantially complied with the statute at issue, this court
       reasoned that the deviation did not impair the integrity of electoral process. Id. at 461.
¶ 17        Further, to determine whether substantial compliance has been achieved, courts also
       consider whether the deviation impairs the purpose of the specific statutory provision at
       issue. See Cunningham, 2012 IL App (1st) 120529, ¶¶ 24, 26, 28. In Cunningham, all the
       signatures on the nominating petitions obtained by a circulator were ruled invalid because
       the nominating petition sheets he circulated listed an incorrect address. Id. ¶ 21. The
       candidate was not certified by the electoral board as a Republican candidate for nomination
       to the office of Representative of Congress for the 11th District. Id. ¶ 14. The appellate court
       held that there was substantial compliance because the address error did not prevent the
       circulator from being located, which was the purpose of the provision at issue. Id. ¶ 28; see
       also Reynolds v. Champaign County Officers Electoral Board, 379 Ill. App. 3d 423, 425
       (2008) (the nonconsecutive page numbering of a candidate’s nominating petition
       substantially complied with the requirements of the provision at issue because of “the limited
       number of pages involved, the fact that the two pages at issue are easily identified by the
       name of the individuals who circulated them, and the lack of any claim of possible voter
       confusion, tampering, or fraud”).
¶ 18        Regarding the statutory provisions at issue in this case, the purpose of the requirement
       that a candidate file a statement of economic interests is to facilitate the public’s right to
       information regarding the candidate’s financial dealings with the unit of government in
       which he or she seeks office. See Kellogg, 347 Ill. App. 3d at 669; see also 5 ILCS 420/4A-
       106 (West 2010) (“All statements of economic interests filed under this Section shall be
       available for examination and copying by the public at all reasonable times.”). This purpose
       has been satisfied.
¶ 19        Dahlstrom filed with the Roselle clerk her nomination papers, with a copy of her
       statement of economic interests attached, and a receipt indicating that she had filed her
       statement with the Cook County clerk. By filing the receipt indicating where she had filed
       her statement, Dahlstrom put the public on notice of where to locate the information
       concerning her financial dealings with Roselle. Further, the statement was available for
       public examination and copying at both the Roselle clerk’s office and the Cook County
       clerk’s office. Thus, we determine that Dahlstrom’s failure to file her statement of economic
       interests with the Du Page County clerk was a technical error and did not impair the integrity
       of the electoral process or prevent a fair and honest election. Therefore, the Board properly
       determined that Dahlstrom substantially complied with the Election Code and the Ethics Act
       and it properly ordered that her name appear on the ballot.
¶ 20        Petitioner cites several cases in support of his argument. Each of the cited cases involves
       facts considerably different from those present here. In Kellogg, 347 Ill. App. 3d at 669-70,
       the candidate failed to file his statement of economic interests with the proper office and
       failed to file with his nomination papers a receipt indicating that he had submitted his

                                                 -5-
       statement of economic interests with the proper office. The appellate court affirmed the
       board’s decision that the candidate’s nomination papers were invalid, reasoning that the
       candidate failed to provide the level of disclosure required by the Ethics Act. Id. at 671. In
       this case, Dahlstrom provided sufficient disclosure by filing with her nomination papers a
       receipt indicating that her statement had been timely filed with the Cook County clerk, in a
       county in which Roselle is located. Thus, Kellogg is distinguishable from the case at bar.
¶ 21        In Powell v. East St. Louis Electoral Board, 337 Ill. App. 3d 334, 336 (2003), one
       candidate properly filed her statement of economic interests, but the receipt she filed with
       her nomination papers was not file-stamped. Two other candidates completely failed to file
       their statements of economic interests with the county clerk. Id. at 338. The Fifth District
       Appellate Court rejected the parties’ substantial compliance argument, stating that “the
       argument that substantial compliance is sufficient was specifically rejected by the Illinois
       Supreme Court in DeFabio v. Gummersheimer, 192 Ill. 2d 63, 66 (2000).” Id. We disagree
       with the Powell court’s interpretation of DeFabio.
¶ 22        In DeFabio, the Illinois Supreme Court held that ballots cast that were not initialed as
       required by the Election Code were not valid and could not be counted, regardless of the
       absence of fraud or corruption. DeFabio, 192 Ill. 2d at 66. The issue of substantial
       compliance was neither raised by the parties nor discussed in DeFabio. Regardless, DeFabio
       concerns the integrity of ballots already cast, whereas Powell and the case at bar concern the
       right to access to a place on the ballot, which is a substantial right that will not be denied
       lightly. See Welch v. Johnson, 147 Ill. 2d 40, 56 (1992). It is well established that, in cases
       concerning the right to access to a place on the ballot, substantial compliance can satisfy the
       requirements of a mandatory provision of the Election Code. See Cunningham, 2012 IL App
       (1st) 120529, ¶ 23; Siegel, 385 Ill. App. 3d at 460; Reynolds, 379 Ill. App. 3d at 425.
       Therefore, Powell is not applicable to this case.
¶ 23        In O’Donaghue v. Cook County Officers Electoral Board, 295 Ill. App. 3d 493, 496
       (1998), the candidate filed an incorrect version of the statement of economic interests and,
       therefore, did not provide the information the Ethics Act required for the office he sought.
       In this case, there is no dispute that Dahlstrom filed the proper version of the statement of
       economic interests and that the statement contained the information required by the Ethics
       Act. Therefore, O’Donoghue is distinguishable from this case.
¶ 24        In Miceli v. Lavelle, 114 Ill. App. 3d 311, 317 (1983), the candidate filed his statement
       of economic interests with the board of education in relation to his employment and he
       argued that this was a sufficient disclosure of his economic interests with the City of
       Chicago. The appellate court rejected the candidate’s argument, stating that “the dual purpose
       filing argued by petitioner could only lead to confusion; no one could be sure whether a
       given disclosure related to one or the other governmental unit or both.” Id. In this case, there
       was no danger of confusion, because Dahlstrom’s disclosure related to only one unit of
       government, Roselle. Thus, Miceli is distinguishable from this case.
¶ 25        In Havens v. Miller, 102 Ill. App. 3d 558 (1981), the candidates for school board filed
       their statements of economic interests with the secretary of the school board, rather than with
       the county clerk as required by the Ethics Act. The appellate court held that the filings were


                                                 -6-
       invalid because some members of the public would not be able to inspect the statements. Id.
       at 567. In this case, there was no danger that members of the public would have any difficulty
       locating Dahlstrom’s statement, because her receipt indicated where her statement could be
       located. Therefore, Havens is distinguishable from the case at bar.
¶ 26       Under the circumstances presented, we conclude that Dahlstrom substantially complied
       with section 10-5 of the Election Code and section 4A-106 of the Ethics Act, thus satisfying
       the provisions in question. We therefore affirm the Board’s decision regarding Dalhstrom’s
       candidacy.

¶ 27                                   III. CONCLUSION
¶ 28       For these reasons, this appeal is dismissed in part and the judgment of the circuit court
       of Du Page County is affirmed in part.

¶ 29      Appeal dismissed in part and affirmed in part.




                                                -7-